     Case 2:19-cv-01021-KJM-KJN Document 31 Filed 10/06/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CARINA CONERLY, et al.,                           No. 2:19-cv-1021 KJM KJN
12                       Plaintiffs,
13           v.                                         ORDER
14    VERACITY RESEARCH, et al.,
15                       Defendants.
16

17
            Plaintiffs Carina Conerly, M.T., James Conerly, and Marilyn Tillman-Conerly, proceeding
18
     pro se, assert claims against defendants Veracity Research Company and one of its employees,
19
     Kristy Torain. The matter was referred to a United States Magistrate Judge as provided by 28
20
     U.S.C. § 636(b)(1)(B) and Local Rule 302.
21
            On August 25, 2020, the magistrate judge filed findings and recommendations, which
22
     were served on all parties and which contained notice to all parties that any objections to the
23
     findings and recommendations were to be filed within twenty-one days. ECF No. 29. Plaintiffs
24
     objected to the findings and recommendations within the allowed time. ECF No. 30.
25
            The court presumes that any findings of fact are correct. See Orand v. United States,
26
     602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed
27
     de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law
28
                                                       1
     Case 2:19-cv-01021-KJM-KJN Document 31 Filed 10/06/20 Page 2 of 2

 1   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court
 2   . . . .”). The court has carefully reviewed the file, including the complaint, the motion for default
 3   judgment, the Magistrate Judge’s findings and recommendations, and the plaintiffs’ objections to
 4   those findings and recommendations. The court concludes that the findings and
 5   recommendations are supported by the record and by the proper analysis.
 6          Accordingly, IT IS HEREBY ORDERED that:
 7          1. The findings and recommendations filed August 25, 2020 are adopted in full;
 8          2. The court approves the consolidation of the following cases: 2:19-cv-1021-KJM-KJN
 9   and 2:19-cv-1113-TLN-EFB;
10          3. Plaintiff Carina Conerly’s motion to proceed in forma pauperis is DENIED AS
11   MOOT;
12          4. The claims brought by plaintiffs James Conerly, Marilyn Tillman-Conerly, and M.T.
13   are DISMISSED for lack of subject matter jurisdiction;
14          5. Plaintiffs’ Motion for Default Judgment (ECF No. 28) is DENIED; and
15          6. This matter is referred back to the assigned Magistrate Judge for all further pretrial
16   proceedings.
17   DATED: October 5, 2020.
18

19

20

21

22

23

24

25

26

27

28
                                                        2
